Exhibit 10.37

 
AMENDMENT NO. 3 TO
MASTER LOAN AGREEMENT
 


 
THIS AMENDMENT  NO. 3 TO MASTER LOAN AGREEMENT  (this "Amendment") is made and
entered into effective October 14, 2014, by and between NORTHWEST FARM
CREDIT  SERVICES,  FLCA  and  NORTHWEST   FARM   CREDIT  SERVICES,  PCA
(collectively, "Lender") and ORM TIMBER FUND III (REIT) INC. ("Borrower").
 
RECITALS
 
WHEREAS, Borrower and Lender entered into a Master Loan Agreement dated December
2, 2013 (herein, as at any time amended, extended, restated, renewed,
supplemented or modified, the "Loan Agreement"), and certain related loan
documents (herein, as at any time amended, extended, restated, renewed,
supplemented or modified, collectively the "Loan Documents").
 
WHEREAS, Borrower and Lender desire to modify the Loan Agreement for the
purposes stated herein.
 
NOW THEREFORE, for good and valuable consideration, Borrower and Lender agree as
follows:
 
1.           Except as expressly modified or changed herein, all terms and
conditions of the Loan Agreement and the other Loan Documents shall remain in
full force and effect and shall not be changed hereunder. All terms not
otherwise defined herein shall have the meaning given such term in the Loan
Agreement and the other Loan Documents.
 
2.           The following definitions are hereby added to Section 1 of the Loan
Agreement in proper alphabetical order as follows:
 
"Deer  Creek  Timberlands" means approximately  12,884 acres of
Timberland  located  m Columbia County, Oregon.
 
"Long-log Scaling" (also referred to as Westside scale) means logs scaled as
single segments up to 40 feet according to the rules of the Northwest Advisory
Group. Lengths greater than 40 feet are scaled as two (or more) logs where
lengths are as equal, even lengths as possible with the top log being the
longest.
 
"Short-log Scaling" (also referred to as Eastside scale) means logs scaled as
single segments up to 20 feet according to the rules of the U.S. Forest Service,
Region V. Lengths greater than 20 feet are scaled as two logs where lengths are
as equal, even lengths as possible with the bottom log being the longest.
 
Amendment No. 3 to Master Loan Agreement
(ORM Timber Fund III (REIT) Inc.)
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Paragraph 6.04 of the Loan Agreement is hereby amended and restated
in its entirety to provide as follows:
 
6.4.           Timber Harvesting.
 
a.           Allowable Annual Cut. Until and unless subsequently revised by
Borrower, with Lender's approval, due to appraisal information or a change in
laws and subject to the other conditions herein, Borrower may harvest in each
Fiscal Year of the term of the Loan, total Merchantable Timber of up to 32,000
MBF from the McCloud Timberlands, the Willapa Timberlands and the Deer Creek
Timberlands using the Long-log Scaling. At no time, beginning with the 2016
fiscal year, shall the rolling three year actual harvest Merchantable Timber for
the McCloud Timberlands exceed 43,000 MBF measured using the Short-log Scaling,
at no time shall the rolling three year actual harvest Merchantable Timber for
the Willapa Timberlands exceed 33,000 MBF measured using the Long-log Scaling
and at no time shall the rolling three year actual harvest of Merchantable
Timber for the Deer Creek Timberland exceed 34,000 MBF measured using the
Long-log Scaling. Collectively, this is the "Allowable Annual Cut" or "AAC".
Refer to Exhibit "C" for the calculation worksheet.
 
b.           Cumulative Allowable Harvest. For any Fiscal Year in which the
actual volume of Timber harvested is less than the AAC permitted for such year,
the difference between the AAC and the actual volume harvested (the "Annual
Harvest Remainder") for such period will be carried forward to subsequent years,
subject to the limitation in the next sentence. For any Fiscal Year, the AAC for
that year plus the sum of any unapplied Annual Harvest Remainder from previous
years is referred to as the "Cumulative Allowable Harvest" or "CAH". In no event
shall the CAH for any year exceed twice the AAC. All Timber harvest is subject
to the laws in the states where the Timberland is located.
 
c.           Excess  Cutting  Payments.   For  any Fiscal Year during which the
volume  of Timber harvested is more than the AAC or CAH, as applicable, for such
Fiscal Year (an "Excess Cut"), Borrower shall pay to Lender, subject to Section
6.04.d below, an amount equal to: (a) the Excess Cut, multiplied by (b) $115 per
MBF (an "Excess Cutting Payment"). Any  Excess Cutting Payment shall be paid by
Borrower to Lender on the first day of the Fiscal  Quarter following the
severance of the Timber constituting the Excess Cut and shall be applied  to the
principal of Note Nos. 6214502 and 6219327 or placed into the Future
Payment  Fund with removal restrictions. Any such prepayment of principal shall
be treated in the same manner as any other prepayment and shall be subject to
Prepayment Fees.
 
d.           De  Minimis  Excess  Cut.   Notwithstanding  the terms of Section
6.04.c  above, Borrower shall not be obligated to pay any Excess Cutting Payment
for any Fiscal Years during the term of any Loan during which the volume of
Timber severed exceeds the AAC  (or such portion of the CAH, which shall
represent the AAC) for such cutting period by not  more than twenty percent
(20%) of said AAC.
 
4.           Exhibit C to the Loan Agreement  1s hereby amended and replaced
with Exhibit  C attached hereto and made a part hereof.
 
Amendment No. 3 to Master Loan Agreement
(ORM Timber Fund III (REIT) Inc.)

 
2

--------------------------------------------------------------------------------

 
 
5.           This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument. This Amendment shall not constitute
a novation and shall in no way adversely affect or impair the lien priority of
the Loan Documents. Each of the Loan Documents, agreements and instruments
creating, evidencing and securing the repayment of the above-referenced loan
shall remain in effect and is valid, binding and enforceable according to its
terms, except as modified by this Amendment. Time is of the essence in the
performance of the Note and the other Loan Documents. This Amendment shall be
binding upon and inure to the benefit of the respective successors and assigns
of Borrower and Lender.
 
6.           The undersigned Guarantors executed a Guaranty Agreement
("Guaranty"). Each of the undersigned hereby consents and agrees to the
foregoing Amendment and confirms that notwithstanding the Amendment, the
obligations of each  of the undersigned under or in connection with the Loan
Documents or the Guaranty executed by it are and shall remain in full force and
effect, in accordance with their respective terms.
 
In Witness Whereof, the parties hereto have duly executed this Amendment to be
effective as of the date first above written.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 

LENDERS:   NORTHWEST FARM CREDIT SERVICES, FLCA       By:        Authorized
Agent  

 

NORTHWEST FARM CREDIT SERVICES, FLCA       By:       Authorized Agent  

 
Amendment No. 3 to Master Loan Agreement
(ORM Timber Fund III (REIT) Inc.)
 
 
3

--------------------------------------------------------------------------------

 
 

BORROWER: ORM Timber Fund III (REIT) Inc. By: Olympic Resource Management LLC,
its Manager   By: Pope MGP, Inc., its Managing Member           By   Its:
President and CEO

 
 
 
 

GUARANTORS:   ORM Timber Fund III LLC   By: Olympic Resource Management LLC, its
Manager     By: Pope MGP, Inc., its Managing Member                            
        Its: President and CEO    

 
 
 
 

ORM Timber Fund III (Foreign) LLC     By: Olympic Resource Management LLC, its
Manager      By: Pope MGP, Inc., its Managing Member                            
        Its: President and CEO    

 
Amendment No. 3 to Master Loan Agreement
(ORM Timber Fund III (REIT) Inc.)
 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT C TO MASTER LOAN AGREEMENT
ALLOWABLE ANNUAL CUT WORKSHEET
 
Relationship Manager will provide an Excel spreadsheet with the conditions and
calculations that, once completed, will allow Borrower to meet the provisions of
Section 6.04 of the Loan Agreement.
 


 
Amendment No. 3 to Master Loan Agreement
(ORM Timber Fund III (REIT) Inc.)

5

 


 